



Exhibit 10e.


WINNEBAGO INDUSTRIES, INC.
2014 OMNIBUS EQUITY, PERFORMANCE AWARD, AND
INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement (Non-Employee Director)


Winnebago Industries, Inc. (the “Company”), pursuant to its 2014 Omnibus Equity,
Performance Award, and Incentive Compensation Plan (the “Plan”), hereby grants
an award of Restricted Stock Units to you, the Participant named below. The
terms and conditions of this Award are set forth in this Restricted Stock Unit
Award Agreement (the “Agreement”), consisting of this cover page and the Terms
and Conditions on the following pages, and in the Plan document, a copy of which
has been made available to you. Any capitalized term that is used but not
defined in this Agreement shall have the meaning assigned to it in the Plan as
it currently exists or as it is amended in the future.


Name of Participant: _______________________
Number of Restricted Stock Units: _______
Grant Date:October 15, 2018
Scheduled Vesting Date: November 1, 2019



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents.


PARTICIPANT:
 
WINNEBAGO INDUSTRIES, INC.
 
 
By:
 
 
Title:



Exhibit 10e-1

--------------------------------------------------------------------------------





WINNEBAGO INDUSTRIES, INC.
2014 OMNIBUS EQUITY, PERFORMANCE AWARD, AND
INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement (Non-Employee Director)


Terms and Conditions


1.    Defined Terms. For purposes of this Agreement, the definitions of terms
contained in the Plan hereby are incorporated by reference, except to the extent
that any such term is specifically defined in this Agreement.
“Change in Control” means one of the following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:
(A)    any acquisition of securities of the Company by an Exchange Act Person
from the Company for the purpose of providing financing to the Company;
(B)    any formation of a Group consisting solely of beneficial owners of the
Company's Voting Securities as of the effective date of the Plan; or
(C)    any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
30% or more of the Company’s Voting Securities.
If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 30% or more of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
(2)    Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.
(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Company's Voting Securities.
Notwithstanding the foregoing, to the extent that this Award constitutes a
deferral of compensation subject to Code Section 409A, then no Change in Control
shall be deemed to have occurred upon an event described in this definition
unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Code Section 409A.
“Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving entity.
“Continuing Director” means an individual (i) who is, as of the effective date
of the Plan, a director of the Company, or (ii) who becomes a director of the
Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the then Continuing Directors but excluding, for purposes of this
clause (ii), an individual whose initial assumption of office occurs as the
result of an actual or threatened proxy contest involving the solicitation of
proxies or consents by a person or Group other than the Board, or by reason of
an agreement intended to avoid or settle an actual or threatened proxy contest.
“Exchange Act Person” means any natural person, entity or Group other than (i)
the Company or any Affiliate; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate; (iii) an underwriter
temporarily holding securities in connection with a registered public offering
of such securities; or (iv) an entity whose Voting Securities are beneficially
owned by the beneficial owners of the Company’s Voting Securities in
substantially the same proportions as their beneficial ownership of the
Company’s Voting Securities.
“Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.


Exhibit 10e-2

--------------------------------------------------------------------------------





“Service” means your provision of services to the Company or any Affiliate in
any Service Provider capacity. Your Service shall be deemed to have terminated
either upon an actual cessation of providing services to the Company or any
Affiliate or upon the entity to which you provide services ceasing to be an
Affiliate. Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) your transfer among the Company and any
Affiliates in any Service Provider capacity; or (iii) any change in your status
so long as you remain in the service of the Company or any Affiliate in any
Service Provider capacity.
“Service Provider” means an Employee, a non-employee director, or any natural
person who is a consultant or advisor, or is employed by a consultant or advisor
retained by the Company or any Affiliate, and who provides services (other than
in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.
“Voting Securities” of an entity means the outstanding equity securities (or
comparable equity interests) entitled to vote generally in the election of
directors of such entity.


2.    Grant of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions in this
Agreement and the Plan, of the number of Restricted Stock Units specified on the
cover page of this Agreement (the “Units”). Each Unit represents the right to
receive one share of the Company’s Common Stock (each, a “Share”). Prior to
their settlement or forfeiture in accordance with the terms of this Agreement,
the Units granted to you will be credited to an account in your name maintained
by the Company. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Company.


3.    Restrictions Applicable to Units. Neither this Award nor the Units subject
to this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with the Plan. Following
any such transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 3 shall be void and without
effect. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 6
until satisfaction of the vesting conditions set forth in Section 5.


4.    No Shareholder Rights. The Units subject to this Award do not entitle you
to any rights of a holder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 7.
5.    Vesting of Units. For purposes of this Agreement, “Vesting Date” means any
date, including the Scheduled Vesting Date specified on the cover page of this
Agreement, on which Units subject to this Agreement vest as provided in this
Section 5.


(a)Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest on the Scheduled Vesting Date.


(b)Accelerated Vesting. The vesting of outstanding Units will be accelerated
under the circumstances provided below:


(1)Death or Disability. If your Service as a Director terminates prior to the
Scheduled Vesting Date due to your death or Disability, then all of the unvested
Units shall vest as of such termination date.


(2)Change in Control. If a Change in Control occurs while you continue to serve
as a Director and prior to the Scheduled Vesting Date, then all of the unvested
Units shall vest as of the date of the consummation of such Change in Control.


6.    Forfeiture. Except as otherwise provided in accordance with Section 5
above, if you cease to be a Service Provider, you will forfeit all unvested
Units.


7.    Settlement of Units.


(a)    Subject to Section 7(b) and Section 10 below, after any Units vest
pursuant to Section 5, the Company shall, as soon as practicable (but no later
than the 15th day of the third calendar month following the Vesting Date), cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account you designate, and shall be subject to the
tax provisions of Section 9 and compliance with all applicable legal
requirements as provided in Section 18 of the Plan, and shall be in complete
satisfaction and settlement of such vested Units. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.


Exhibit 10e-3

--------------------------------------------------------------------------------





(b)    If Participant has elected to defer the Units (“Deferred Units”) pursuant
to the terms of the Plan, after any Deferred Units vest pursuant to Section 5
the settlement of such Deferred Units shall be governed by the terms of the Plan
and the Participant’s related deferral election.


8.    Dividend Equivalents. If the Company pays cash dividends on its Shares
while any Units subject to this Agreement are outstanding, then the Company
shall credit, as of each dividend payment date, a dollar amount of dividend
equivalents to your account. The dollar amount of the dividend equivalents
credited shall be determined by multiplying the number of Units credited to your
account pursuant to this Agreement as of the dividend record date times the
dollar amount of the cash dividend per Share. Your right to receive such accrued
dividend equivalents shall vest, and the amount of the accrued dividend
equivalents shall be paid in cash, to the same extent and at the same time as
the underlying Units to which the dividend equivalents relate vest and are
settled, as provided in Sections 5 and 7 of this Agreement. No interest shall
accrue on any unpaid dividend equivalents. Any dividend equivalents accrued on
Units that are forfeited in accordance with this Agreement shall also be
forfeited.


9.    Tax Consequences. No Shares will be delivered to you in settlement of
vested Units unless you have made arrangements acceptable to the Company for
payment of any federal, state, local or foreign taxes that may be due as a
result of the delivery of the Shares.
10.    Restrictions on Transfer. You may not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of this Award, including any Shares
you receive upon settlement thereof, until you terminate service as a
non-employee Director. Any attempt to sell, transfer, assign, pledge or encumber
any portion of this Award or the related Shares you receive upon settlement
thereof prior to such termination of service shall have no effect.
11.    Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered (including
electronically) to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as herein provided. Unless and until some other address is so designated,
all notices or communications by you to the Company shall be mailed or delivered
to the Company, to the attention of its Vice President, General Counsel and
Secretary, at its office at 13200 Pioneer Trail, Eden Prairie, MN 55347,
slbogart@winnebagoind.com, and all notices or communications by the Company to
you may be given to you personally or may be mailed or, if you are still a
Director, emailed to you at the address indicated in the Company's records as
your most recent mailing or email address.
12.    Additional Provisions.
(a)    No Right to Continued Service. This Agreement does not give you a right
to continued Service with the Company or any Affiliate, and the Company or any
such Affiliate may terminate your Service at any time and otherwise deal with
you without regard to the effect it may have upon you under this Agreement.


(b)    Governing Plan Document. This Agreement and the Award are subject to all
the provisions of the Plan, and to all interpretations, rules and regulations
which may, from time to time, be adopted and promulgated by the Committee
pursuant to the Plan. If there is any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan will govern.


(c)    Governing Law.  This Agreement, the parties’ performance hereunder, and
the relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Iowa, without giving effect to the
choice of law principles thereof.


(d)    Severability. The provisions of this Agreement shall be severable and if
any provision of this Agreement is found by any court to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. You also agree that any trier of fact
may modify any invalid, overbroad or unenforceable provision of this Agreement
so that such provision, as modified, is valid and enforceable under applicable
law.


(e)    Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(f)    Section 409A of the Code. Except to the extent Participant has elected to
defer the Units pursuant to the terms of the Plan and his or her related
deferral election form, the award of Units as provided in this Agreement and any
issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).


(g)    Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Unit Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document


Exhibit 10e-4